Citation Nr: 1121590	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-42 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to death pension benefits.



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel







INTRODUCTION

The Veteran served on active duty from May 1973 to January 1984.  He also had a period of service from January 1984 to April 1989 which cannot serve as a basis for VA benefits.  He died in August 1994.  The appellant is the Veteran's daughter.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a October 2008 decision by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA) based on an informal claim received in June 2008.

The RO has at times characterized the issue on appeal to include a claim for service-connected death benefits and accrued benefits; on her substantive appeal form the appellant checked a box indicating she desired to appeal all issues listed on the statement of the case.  See October 2008 decision and September 2009 statement of the case.  There is no basis in law to award accrued benefits as an April 2007 rating decision noted that the Veteran had no claims pending at the time of his death.  Further, this claim was filed in 2008 and the Veteran died in 1994; accrued benefits claims must be filed within one year of the Veteran's death.

The appellant filed several earlier claims for death benefits; a May 2008 letter from the RO advised her that her prior claims were denied as requested information was not received by April 16, 2008.  These prior claims included a September 2007 VA Form 21-534 wherein she responded "no" to the question whether she was seeking service-connected death benefits.  The May 2008 letter notified her that evidence received after April 16, 2008, would be considered a new claim.  

Additional information concerning her school attendance, relevant only to a pension claim and not to a service-connected death benefits or accrued benefits claim, was received on June 3, 2008, and is the date of this claim.  As the appellant has not made any contentions regarding a claim for service-connected death benefits or accrued benefits; as she indicated in September 2007 that she was not seeking service connection for cause of death; and as the October 2008 decision letter and the September 2009 statement of the case did not substantively address the merits of a DIC or accrued benefits claim, the Board deems those issues are not on appeal and will not address them in this decision.  


FINDINGS OF FACT

1. The appellant was born in October 1986, and turned 18 years old in October 2004.  In October 2009, she attained the age of 23 years and, as of that date, could no longer be considered a "child" for VA death pension benefits purposes.

2. The appellant filed a claim of entitlement to non-service-connected death pension benefits in June 2008.

3. Between June 2008 and October 2009, the appellant was between the ages of 18 and 23, and was a full-time college student.

4. There is no evidence that the appellant's mother, the Veteran's ex-wife, was divested of legal custody of the appellant before the appellant's 23rd birthday.

5. From the date she filed her claim until her 23rd birthday the combined incomes of the appellant and her mother, who is the person legally responsible for the appellant's support, exceed the income limitation for death pension.

6.  The appellant had not become permanently incapable of self-support prior to attaining 18 years of age.



CONCLUSION OF LAW

The appellant does not meet the criteria for entitlement to death pension benefits.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. §§ 3.5, 3.57, 3.257, 3.356 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) 

The Board notes that, on November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) became law.  The VCAA applies to all pending claims for VA benefits and provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by VA.  The VCAA also provides that VA shall notify the claimant of any information, and any medical or lay evidence not previously provided to VA, which is necessary to substantiate the claim and whether VA or the claimant is expected to obtain any such evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The VCAA applies in this matter.

The Board finds that VA has complied with all notice and duty to assist requirements.  The appellant has not identified any pertinent evidence that remains outstanding.  The RO notified her of the legal requirements to establish entitlement to the benefit she seeks.  An April 2007 letter notified the appellant that she needed to provide her personal financial information and information about her school in order to determine eligibility for pension benefits.  In September 2008 she was notified that her family income, including her mother's income, needed to meet the income-net worth requirements provided by law.  She was provided VA Form 21-8416, Medical Expense Report, and VA Form 21-0527, Income and Net Worth Statement.  The matter was subsequently readjudicated in a September 2009 statement of the case, curing any notice timing defects.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The appellant submitted a completed VA Form 21-8416 indicating there were no family medical expenses.  The Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim and that the notice provisions of the VCAA have been complied with.  The Board finds that there will be no prejudice to the appellant if the Board decides her appeal at this time, and will, therefore, proceed to consider the appellant's claim on the merits.  See Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the period from October 2009 to the present, regardless of any error in the VCAA notice provided, the Veteran does not dispute that she reached age of 23 in October 2009.  She has not asserted that she became incapable of self support prior to the age of 18.  On the contrary, she has reported that she does not receive financial support from her surviving parent.  Consequently, as to the period from October 2009 forward, there is no dispute as to the underlying facts regarding claimant status; hence, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the claim is being denied as a matter of law, there is no reasonable possibility that additional notice or development would further the claim; accordingly, none need be afforded, including pursuant to the VCAA.

II.  Applicable Laws and Regulations

VA shall pay to each child of a deceased veteran of a period of war who met certain service requirements pension [known as death pension] at a specified annual rate, reduced by the amount of such child's annual income or, if such child is residing with a person who is legally responsible for such child's support, at an annual rate equal to the amount by which the appropriate annual rate provided under 38 U.S.C.A. § 1541(c) exceeds the sum of the annual income of such child and such person.  The appropriate annual rate under 38 U.S.C.A. § 1541(c) shall be determined in accordance with regulations the Secretary of Veterans affairs shall prescribe.  See 38 U.S.C.A. § 1542 (West 2002 & Supp. 2007).

In the case of a single child in the custody of person legally responsible for support, pension shall be paid at an annual rate equal to the difference between the rate for a surviving spouse and one child under 38 C.F.R. § 3.23(a)(5), and the sum of the annual income of such child and the annual income of such person or, the maximum annual pension rate under paragraph (b) of this section, whichever is less.  38 C.F.R. § 3.24(c)(1).  At the time period in question, the annual rate for a surviving spouse and one child was $9,815.

The term "child" is specifically defined for purposes of Title 38 of the United States Code.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.356.

Because the maximum annual rate of death pension for a surviving child is reduced by countable income, that rate is the limitation of income of the child for entitlement to death pension.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis for period between June 2008 and October 2009

A Social Security Administration (SSA) record shows that, in 2008, the amount being paid monthly to the appellant's mother was $833 or $9,996 per annum.  The appellant has consistently reported that she had no income during this period.  Regardless, based on her mother's SSA benefit, the combined annual income of the appellant and her mother during this period exceeds the income limitation of $9,815 for VA death pension.  Therefore, the appellant, the Veteran's surviving child, is not entitled to death pension because the total of her income and her mother's income exceeds the income limitation for such benefit.  See 38 U.S.C.A. §§ 1541, 1542 (West 2002 & Supp. 2007); 38 C.F.R. § 3.26(a) (2002).
 
In written statements filed with the RO, the appellant questions the relevance of her mother's income to her entitlement to a VA benefit payment, particularly given her statements that she receives no support from her mother, and has not resided with her mother since 2005.

The appellant is considered to be a "child" of the Veteran for pension purposes during this period because she had not yet reached age 23.  Further, the evidence in the file indicates that she reported she was pursuing studies at an educational institution. 

Under 38 C.F.R. § 3.57(d)(1), "Where the veteran, surviving spouse, or person legally responsible for the child's support has not been divested of legal custody, but the child is not residing with that individual, the child shall be considered in the custody of the individual for purposes of Department of Veterans Affairs benefits."
In addition, a person having custody of a child prior to the time the child attains age 18 shall be considered to retain custody of the child for periods on and after the child's 18th birthday, unless the person is divested of legal custody.  This applies without regard to when a child reaches the age of majority under applicable State law.  38 C.F.R. § 3.57(d)(3).

The evidence shows that the appellant did not reside with her mother at the time of her request for improved death pension benefits in June 2008.  The Board further notes that she has consistently reported that she lived at an address different than that of her mother during the period in question as she was attending college.  However, there is no indication that the mother was divested of legal custody of the appellant, and there is nothing in the claims file to indicate that the appellant's mother did not have custody of her prior to when she attained the age of 18.  Indeed, she indicated that she had resided with her mother until 2005.  Therefore, the appellant is considered to have been in her mother's custody.  See 38 C.F.R. § 3.57(d)(1), (3).

The laws passed by Congress, and the regulations promulgated by the Secretary under authority granted by Congress, provide that a monthly benefit payment shall be made to the surviving child of a veteran of a period of war only when the income of the child, together with the income of a person legally responsible for the child's support, does not exceed income limitations.  The appellant's mother, i.e., the mother the Veteran's surviving child, is legally responsible for her support.  The laws and regulations applicable to claims for death pension provide that both the appellant's income and that of her mother shall be taken into account in the determination of whether the income available for the support of the veteran's surviving child is above the income limitation.

The appellant is advised that death pension is an income maintenance program.  The purpose of the benefit is to provide income to the surviving child of a veteran of a period of war only when the income of the child together with the income of the person legally responsible for her support is below a certain level.  As noted above, the income limitation for the period in question for a surviving child and a person legally responsible for her support was $9,815.  As this income limitation is exceeded in this case, the claim for death pension benefits must be denied.

IV.  Analysis for period since October 2009

On a VA Form 21-674 dated in June 2008, the appellant reported that she was born in October 1986.  Thus, the record establishes that since October 2009, she has been over 23 years of age.  Furthermore, the appellant has never asserted that she was incapable of self support, and in fact has asserted that she is not financially dependent on her only living parent.  Thus, since October 2009 the appellant was not a child based on the appellant's age at the time of the Veteran's death, nor may she be found to be a child at any time during the appeal based on an incapability of self support before the age of 18.

Accordingly, the Board finds that since October 2009 the appellant is not entitled to death pension benefits, as she does not qualify as a child of the Veteran under the legal definition of "child" found at 38 C.F.R. § 3.57.

As undisputed facts establish that from October 2009 the appellant is not a proper claimant for VA death pension benefits, her claim as to this period must be denied as lacking entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under these circumstances, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002).






ORDER

The appeal seeking death pension benefits is denied.



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


